DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.

Status of Claims
Claims 1-2, 9, and 21 have been amended in the response filed April 27, 2022.
Claims 1-13 and 21-27 are pending.
Claims 1-13 and 21-27 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 32.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 and 21-27 are rejected for being unpatentable over Mueller et. al. (US 20200258040 A1, herein referred to as Mueller), in view of Li et. al. (US 8341529 B1, herein referred to as Li).

	With respect to claim 1, Mueller discloses:
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising {Mueller, see at least: figs 1, 2, 3A-3F; [0077] the logic may comprise, for example, statements including instructions and declarations that can be fetched from the computer-readable medium and executed by the instruction execution system}:
one or more instructions that, when executed by one or more processors of a client device, cause the client device to {Mueller, see at least: fig 2; fig 6; [0077] any logic or application described herein ... that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 603 in a computer system or other system}:
detect that a user interface, for presentation by the client device, is associated with an entity that is associated with one or more delivery estimates to be provided based on information associated with user interface {Mueller, see at least: fig 1; fig 2, #206; [0022] the item search and navigation application 215 may generate network pages such as web pages or other types of network content that are provided to client devices 206 for the purposes of selecting items for purchase, rental, download, lease, or other form of consumption; [0015] a user may select a component 103 in the user interface 100a in order to begin establishing a delivery speed preference. Upon selection of the component 103, a delivery speed selection tool 106 may be rendered in the user interface 100a};
transmit, to a server, user interface information that identifies the entity and a date threshold determined based on a user input provided to or stored by the client device {Mueller, see at least: fig 1, #109; figs 3A-3F; [0015] a delivery speed selection tool 106 may be rendered in the user interface 100a; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses; [0034] The client application 254 may be executed in a client device 206, for example, to access network content served up by the computing environment 203 and/or other servers, thereby rendering a user interface 100 on the display 251; [0054] a bicycle courier may offer delivery within 30 minutes, while a local delivery truck may offer delivery within an hour. Both delivery methods may be encompassed within one dynamically generated delivery speed option, where the delivery speed option is generated according to a maximum time for any of a plurality of delivery methods to deliver to a particular delivery location};
receive, from the server, presentation information that identifies a plurality of delivery estimates for a plurality of entities based on transmitting the user interface information, including the one or more delivery estimates, of the plurality of delivery estimates, indicates whether a corresponding entity can satisfy the date threshold {Mueller, see at least: fig 1, #106, #112; figs 3A-3F; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses. If a user selects a different address via the delivery address selection tool 112, the available delivery speed options may change; [0038] In the user interface 100c, a user has executed a search query of “laptop charger” via the search component 309 to discover relevant results 312. Previously, the user has established a delivery speed preference of “within one hour” via the user interfaces 100a (FIG. 1), 100b (FIG. 3A) or another user interface. Accordingly, the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}, and
wherein at least two entities, of the plurality of entities, are associated with different names {Mueller, see at least: fig 1, #112, 115; [0017] The selectable address components 115 may, for example, each illustrate a map view of the respective address in addition to showing an associated name and the address};
present an indication of whether the date threshold can be satisfied, by one or more entities of the plurality of entities, to be provided for presentation via the user interface {Mueller, see at least: fig 1; figs 3A-3F; [0038] In the user interface 100c, a user has executed a search query of “laptop charger” via the search component 309 to discover relevant results 312. Previously, the user has established a delivery speed preference of “within one hour” via the user interfaces 100a (FIG. 1), 100b (FIG. 3A) or another user interface. Accordingly, the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}; and
provide the user interface for presentation by the client device {Mueller, see at least: fig 1; fig 2, #206; figs 3A-3F; [0038] the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}.
Although disclosing a non-transitory computer readable medium storing instructions that can determine shipping speeds for a desired item to a desired location within a designated timeframe, Mueller does not disclose:
detect that a user interface, before presentation by the device, is associated with an entity;
wherein at least two entities are associated with different domain names;
insert code into a document object model of the user interface based on the presentation information, wherein the code causes an indication; and
provide the user interface for presentation by the client device based on inserting the code into the document object model.
However, Li teaches:
detect that a user interface, before presentation by the device, is associated with an entity {Li, see at least: fig 1, #160; fig 5, #535, 540; [6:15-19] the respective host Web browsers obtain and present Web pages from one or more other Web sites; [8:46-54] automatic identification of one or more subject areas related to a group of information may include parsing text-based information … examining a Document Object Model or other metadata associated with an HTML-based and/or XML-based group of information, analyzing a URL or other information about a source of the information; [3:49-56] some or all of the interactions to access the restricted functionality may be made available by the restricted functionality access provider system to users directly via the information presented by the presentation program, such as… options that are dynamically added before the information is presented to the user (e.g., as the information is loaded for initial presentation)};
wherein at least two entities are associated with different domain names {Li, see at least: [6:15-19] the respective host Web browsers obtain and present Web pages from one or more other Web sites, such as one or more other Web sites provided by entities other than the retailer (e.g., entities operating the one or more other computing systems 180)};
insert the code into the document object model of the user interface based on the presentation information, wherein the code causes an indication {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}; and
provide the user interface for presentation by the client device based on inserting the code into the document object model {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 2, Mueller and Li teach the medium of claim 1. Mueller further discloses:
wherein the one or more instructions, that cause the client device to detect that the user interface is associated with the entity, cause the client device to {Mueller, see at least: fig 1; fig 2, #206}:
determine that a uniform resource locator of the user interface includes a string that matches a stored string associated with the entity, or
determine that the user interface includes information that identifies the entity and a product offered for sale by the entity {Mueller, see at least: fig 2; fig 3B; [0038] the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}.

With respect to claim 3, Mueller and Li teach the medium of claim 1. Mueller further discloses:
wherein the user interface includes a web page that presents information that identifies a product offered for sale by the plurality of entities {Mueller, see at least: fig 1; figs 3A-3F; [0022] the item search and navigation application 215 may generate network pages such as web pages or other types of network content for the purposes of selecting items for purchase, rental, download, lease, or other form of consumption; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method}, and
a plurality of indications to be provided for presentation via the web page, wherein each indication, of the plurality of indications, indicates whether a corresponding entity of the plurality of entities is capable of satisfying the date threshold for delivery of the product {Mueller, see at least: figs 3B, 3E; [0038] the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}.
Although disclosing web pages for purchasing items, Mueller does not disclose:
wherein the code causes a plurality of indications.
However, Li teaches:
wherein the code causes a plurality of indications {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 4, Mueller and Li teach the medium of claim 3. Mueller further discloses:
a first indication, of the plurality of indications, for a first entity, of the plurality of entities, to be displayed using a first color based on a determination that the first entity is capable of satisfying the date threshold {Mueller, see at least: figs 3B-3E; [0043] Different colors, patterns, or shading may be used to visually indicate the previous contribution of the shopping cart and the tentative contribution of the primary result 318 to the threshold. Threshold indicators 324 may also be included in search result pages, home pages, category pages, and/or other pages. If the user selects a “Buy Now” component without the threshold being met, the user interface 100e may inform the user that the threshold has not been met and request confirmation that the user wishes to proceed with a higher cost option or an alternative delivery speed}, and
a second indication, of the plurality of indications, for a second entity, of the plurality of entities, to be displayed using a second color based on a determination that the second entity is not capable of satisfying the date threshold {Mueller, see at least: figs 3B, 3F; [0043] Different colors, patterns, or shading may be used to visually indicate the previous contribution of the shopping cart and the tentative contribution of the primary result 318 to the threshold. Threshold indicators 324 may also be included in search result pages, home pages, category pages, and/or other pages. If the user selects a “Buy Now” component without the threshold being met, the user interface 100e may inform the user that the threshold has not been met and request confirmation that the user wishes to proceed with a higher cost option or an alternative delivery speed}.
Although disclosing the ability to display the shipping options and availability using different colors, Mueller does not disclose:
wherein the code causes an indication.
However, Li teaches:
wherein the code causes an indication {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 5, Mueller and Li teach the medium of claim 1. Mueller further discloses:
wherein the user interface includes a web page having a domain name associated with the entity {Mueller, see at least: figs 1, 3B [“E-Retailer”]; [0038] the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address; [0022] the item search and navigation application 215 may generate network pages such as web pages or other types of network content for the purposes of selecting items for purchase, rental, download, lease, or other form of consumption}, and
an indication of whether the date threshold can be satisfied, by the entity, to be provided for presentation via the web page {Mueller, see at least: fig 1; figs 3A-3F; [0038] In the user interface 100c, a user has executed a search query of “laptop charger” via the search component 309 to discover relevant results 312. Previously, the user has established a delivery speed preference of “within one hour” via the user interfaces 100a (FIG. 1), 100b (FIG. 3A) or another user interface. Accordingly, the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}.
Although disclosing the ability to display the shipping options and availability using different colors, Mueller does not disclose:
wherein the code causes an indication.
However, Li teaches:
wherein the code causes an indication {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 6, Mueller and Li teach the medium of claim 5. Mueller further discloses:
a set of indications, of whether the date threshold can be satisfied by a set of entities other than the entity, to be provided for presentation via the user interface {Mueller, see at least: fig 1; figs 3A-3F; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses. If a user selects a different address via the delivery address selection tool 112, the available delivery speed options may change; [0039] Although each of the results 312 that are shown in this example user interface 100c are available via the preferred delivery speed, it is understood that the user interface 100c may include search results 219 (FIG. 2) that are not available via the preferred delivery speed}.
Although disclosing the ability to display the shipping options and availability using different colors, Mueller does not disclose:
wherein the code further causes an indication.
However, Li teaches:
wherein the code further causes an indication {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 7, Mueller and Li teach the medium of claim 5. Mueller further discloses:
wherein the one or more instructions, when executed by the one or more processors, further cause the client device to {Mueller, see at least: fig 2; fig 6; [0077] any logic or application described herein ... that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 603 in a computer system or other system}:
determine that the entity is not capable of satisfying the date threshold {Mueller, see at least: fig 3F; [0039] the user interface 100c may include search results 219 (FIG. 2) that are not available via the preferred delivery speed}; and
wherein the one or more instructions, further cause the client device to {Mueller, see at least: fig 2; fig 6; [0077] any logic or application described herein ... that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 603 in a computer system or other system}:
cause a set of indications, of whether the date threshold can be satisfied by a set of entities other than the entity, to be provided for presentation via the user interface {Mueller, see at least: fig 1; figs 3A-3F; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses. If a user selects a different address via the delivery address selection tool 112, the available delivery speed options may change; [0039] Although each of the results 312 that are shown in this example user interface 100c are available via the preferred delivery speed, it is understood that the user interface 100c may include search results 219 (FIG. 2) that are not available via the preferred delivery speed}.
Although disclosing the ability to indicate whether a date threshold can be satisfied by a shipping option for a desired item to a desired location, Mueller does not disclose:
wherein the one or more instructions, that cause the client device to insert code into the document object model, further cause the client device to:
insert code, into the document object model, that causes a set of indications.
However, Li teaches:
wherein the one or more instructions, that cause the client device to insert code into the document object model, further cause the client device to {Li, see at least: Li, see at least: figs 1, 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM}:
insert code, into the document object model, that causes a set of indications {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 8, Mueller and Li teach the medium of claim 1. Mueller further discloses:
wherein the one or more instructions, when executed by the one or more processors, further cause the client device to {Mueller, see at least: fig 2; fig 6; [0077] any logic or application described herein ... that comprises software or code can be embodied in any non-transitory computer-readable medium for use by or in connection with an instruction execution system such as, for example, a processor 603 in a computer system or other system}:
identify a product, for which the plurality of delivery estimates are to be determined, based on analyzing the user interface {Mueller, see at least: fig 1; figs 3A-3B; [0022] The item search and navigation application 215 is executed in order to facilitate the online selection of items over the network 209}; and
transmit the user interface information based on identifying the product, wherein the user interface information identifies the product for which the plurality of delivery estimates are to be determined {Mueller, see at least: fig 1; figs 3A-3F; [0022] The item search and navigation application 215 may perform various backend functions associated with an electronic marketplace in order to facilitate the online selection of items; [0023] The item search and navigation application 215 may also generate search results 219 in response to receiving search criteria 220 from a client device 206 over the network 209}.
Although disclosing identifying a product for the plurality of delivery estimates, Mueller does not disclose:
analyzing the document object model of the user interface.
However, Li teaches:
analyzing the document object model of the user interface {Li, see at least: figs 1, 2A-2E; [8:46-59] automatic identification of one or more subject areas related to a group of information may include … examining a Document Object Model or other metadata associated with an HTML-based and/or XML-based group of information}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the DOM analysis of Li in order to find inserted indications (Li, see: [8:58-59]).

With respect to claim 9, Mueller discloses:
A method, comprising {Mueller, see at least: figs 4-5}:
detecting, by a browser executing on a client device, that a web page, for presentation by the client device, is associated with an entity that is associated with one or more delivery estimates to be provided for presentation based on information associated with the web page {Mueller, see at least: figs 1-2; [0034] the client application 254 may comprise, for example, a browser; [0057] the item search and navigation application 215 associates the particular delivery speed option with the current browsing session. The particular delivery speed option may then remain associated with the browsing session until the user chooses another delivery speed option, or until an expiration event occurs};
transmitting, by the browser and to a server, web page information that identifies at least one of {Mueller, see at least: fig 2; [0034] the client application 254 may comprise, for example, a browser; [0057] the item search and navigation application 215 associates the particular delivery speed option with the current browsing session; [0022] The item search and navigation application 215 may perform various backend functions associated with an electronic marketplace in order to facilitate the online selection of items}:
the entity associated with the web page {Mueller, see at least: fig 1; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses}, or
a date threshold determined based on user input provided to or stored by the browser {Mueller, see at least: fig 1; [0054] a bicycle courier may offer delivery within 30 minutes, while a local delivery truck may offer delivery within an hour. Both delivery methods may be encompassed within one dynamically generated delivery speed option, where the delivery speed option is generated according to a maximum time for any of a plurality of delivery methods to deliver to a particular delivery location};
receiving, by the browser and from the server, presentation information that identifies a plurality of delivery estimates, including the one or more delivery estimates, for a plurality of entities based on transmitting the web page information, wherein at least two entities, of the plurality of entities, are associated with different entity platforms {Mueller, see at least: fig 1, #106, #112; figs 3A-3F; [0017] The selectable address components 115 may, for example, each illustrate a map view of the respective address in addition to showing an associated name and the address; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses. If a user selects a different address via the delivery address selection tool 112, the available delivery speed options may change; [0038] the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}; and
generating the web page based on the presentation information, wherein at least one of an estimated delivery date or an indication of whether the date threshold can be satisfied is to be provided for display via the web page {Mueller, see at least: fig 1; fig 2, #206; figs 3A-3F; [0038] the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}.
Although disclosing a method for selecting items based on desired shipping options, Mueller does not disclose:
detecting, by a browser extension before presentation by the device;
transmitting, by the browser extension;
receiving, by the browser extension; and
inserting, by the browser extension, the code into the document used to generate the web page, wherein the code causes an indication.
However, Li teaches:
detecting, by a browser extension before presentation by the device {Li, see at least: figs 2A-2F; fig 5, #535, 540; [22:35-37] the RFAP system may detect one or more interactions of the user with the client application 359 and/or the RFAP system; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed; [8:46-54] automatic identification of one or more subject areas related to a group of information may include parsing text-based information … examining a Document Object Model or other metadata associated with an HTML-based and/or XML-based group of information, analyzing a URL or other information about a source of the information; [3:49-56] some or all of the interactions to access the restricted functionality may be made available by the restricted functionality access provider system to users directly via the information presented by the presentation program, such as… options that are dynamically added before the information is presented to the user (e.g., as the information is loaded for initial presentation)};
transmitting, by the browser extension {Li, see at least: fig 4; [25:6-10] the routine continues to block 415 to retrieve the indicated page from the remote server, such as by making a network request (e.g., HTTP, HTTPS, FTP, and/or other network communication protocol) to a remote server to retrieve the page};
receiving, by the browser extension {Li, see at least: [25:23-28] In block 420, the routine then loads a copy of the retrieved page into volatile memory accessible by the software application executing the routine 400, and displays a visual representation of the page to a user, such as via a graphical user interface of the software application executing the routine 400}; and
inserting, by the browser extension, the code into the document used to generate the web page, wherein the code causes an indication {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 10, Mueller and Li teach the method of claim 9. Mueller further discloses: 
identifying the plurality of entities based on at least one of {Mueller, see at least: fig 1, #112, 115; [0017] The selectable address components 115 may ... [show] an associated name and the address}:
a plurality of entity identifiers used to generate the web page {Mueller, see at least: fig 1, #112, 115; [0017] The account of the user may be associated with a set of prior addresses that have been used for previous deliveries. These prior addresses may be used to populate the delivery address selection tool 112 ... The selectable address components 115 may ... [show] an associated name and the address}, or
a product, for which the plurality of delivery estimates are to be determined, that identified and used to generate the web page {Mueller, see at least: fig 3A [“laptop chargers”]; [0022] he item search and navigation application 215 may generate network pages such as web pages or other types of network content that are provided to client devices 206 for the purposes of selecting items for purchase, rental, download, lease, or other form of consumption}; and
transmitting the web page information based on identifying the plurality of entities, wherein the web page information includes information that identifies the plurality of entities {Mueller, see at least: fig 1, #112, 115; [0017] The selectable address components 115 may ... [show] an associated name and the address; [0022] the item search and navigation application 215 may generate network pages such as web pages or other types of network content that are provided to client devices 206}.
Although disclosing a plurality of addresses that can include storefronts and conducting item searches, Mueller does not disclose:
identifiers included in the document used to generate the web page, or
a product that is identified based on the document used to generate the web page.
However, Li teaches:
identifiers included in the document used to generate the web page, or
a product that is identified based on the document used to generate the web page {Li, see at least: [8:29-54] the described techniques include the restricted functionality access provider system automatically identifying one or more subject areas for a Web page or other group of information in various ways, such as … by searching for one or more predefined types of identifiers (e.g., based on a pattern for that type of identifier) that correspond to a particular type of information (e.g., a phone number or social security number corresponding to a particular person, an ISBN number corresponding to a book, an item identifier corresponding to a particular item provided by a retailer, etc.) … automatic identification of one or more subject areas related to a group of information may include … examining a Document Object Model or other metadata associated with an HTML-based and/or XML-based group of information}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the DOM analysis of Li in order to find inserted indications (Li, see: [8:58-59]).

With respect to claim 11, Mueller and Li teach the method of claim 9. Mueller further discloses:
wherein the web page information further identifies a geographic location to be used to determine the plurality of delivery estimates, wherein the geographic location is determined based on the user input provided to or stored by the client device {Mueller, see at least: fig 1; [0027] The location data 242 may correspond to locations of the client device 206 reported from a global positioning system (GPS) device or other location system of the client device 206 or determined through a geolocation approach based upon a network address; [0030] The delivery method data 227 may provide rules that indicate which geographic areas and delivery addresses 243 are served via a delivery method and what types of items 224 can be delivered via the delivery method}.

With respect to claim 12, Mueller and Li teach the method of claim 9. Mueller further discloses:
a plurality of indications, corresponding to the plurality of entities, to be presented for display, wherein each indication indicates whether a corresponding entity is capable of satisfying the date threshold {Mueller, see at least: figs 3B, 3E; [0038] the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}.
Although disclosing web pages for purchasing items, Mueller does not disclose:
wherein the code causes a plurality of indications.
However, Li teaches:
wherein the code causes a plurality of indications {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 13, Mueller and Li teach the method of claim 12. Mueller further discloses:
a first indication, of the plurality of indications, for a first entity, of the plurality of entities, to be displayed in a first manner based on a determination that the first entity is capable of satisfying the date threshold using a first shipping option, 
a second indication, of the plurality of indications, for a second entity, of the plurality of entities, to be displayed in a second manner based on a determination that the second entity is not capable of satisfying the date threshold using the first shipping option but is capable of satisfying the date threshold using a second shipping option, or 
a third indication, of the plurality of indications, for a third entity, of the plurality of entities, to be displayed in a third manner based on a determination that the third entity is not capable of satisfying the date threshold using any shipping option {Mueller, see at least: fig 1; figs 3B-3F; [0039] the user interface 100c may include search results 219 (FIG. 2) that are not available via the preferred delivery speed; [0041] the detail page 315 also includes multiple secondary results 321 ... a user may wish to select these secondary results 321; [0054] a bicycle courier may offer delivery within 30 minutes, while a local delivery truck may offer delivery within an hour. Both delivery methods may be encompassed within one dynamically generated delivery speed option, where the delivery speed option is generated according to a maximum time for any of a plurality of delivery methods to deliver to a particular delivery location}.
Although disclosing indications of whether certain items can be shipped to a desired address within a certain timeframe, Mueller does not disclose:
wherein the code causes a plurality of indications.
However, Li teaches:
wherein the code causes a plurality of indications {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

With respect to claim 21, Mueller discloses:
A client device, comprising {Mueller, see at least: fig 2; fig 6; [0068] Each computing device 600 includes at least one processor circuit}:
one or more memories {Mueller, see at least: fig 2; fig 6; [0068] Each computing device 600 includes at least one processor circuit, for example, having a processor 603 and a memory 606, both of which are coupled to a local interface 609}; and
one or more processors, coupled to the one or more memories, configured to {Mueller, see at least: fig 2, fig 6; [0068] Each computing device 600 includes at least one processor circuit, for example, having a processor 603 and a memory 606, both of which are coupled to a local interface 609}:
detect that a user interface, for presentation by the client device, is associated with an entity that is associated with one or more delivery estimates to be provided for presentation based on information associated with user interface {Mueller, see at least: fig 1; fig 2, #206; [0022] the item search and navigation application 215 may generate network pages such as web pages or other types of network content that are provided to client devices 206 for the purposes of selecting items for purchase, rental, download, lease, or other form of consumption; [0015] a user may select a component 103 in the user interface 100a in order to begin establishing a delivery speed preference. Upon selection of the component 103, a delivery speed selection tool 106 may be rendered in the user interface 100a};
transmit, to a server, user interface information that identifies at least one of: the entity or a date threshold determined based on the user input provided to or stored by the client device {Mueller, see at least: fig 1, #109; figs 3A-3F; [0015] a delivery speed selection tool 106 may be rendered in the user interface 100a; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses; [0034] The client application 254 may be executed in a client device 206, for example, to access network content served up by the computing environment 203 and/or other servers, thereby rendering a user interface 100 on the display 251; [0054] a bicycle courier may offer delivery within 30 minutes, while a local delivery truck may offer delivery within an hour. Both delivery methods may be encompassed within one dynamically generated delivery speed option, where the delivery speed option is generated according to a maximum time for any of a plurality of delivery methods to deliver to a particular delivery location};
receive, from the server, presentation information that identifies a plurality of delivery estimates, including the one or more delivery estimates, for a plurality of entities based on transmitting the user interface information {Mueller, see at least: fig 1, #106, #112; figs 3A-3F; [0018] a certain store on the user's route from work to home may be a designated pickup location for one delivery method. Users may also enter additional addresses. If a user selects a different address via the delivery address selection tool 112, the available delivery speed options may change; [0038] In the user interface 100c, a user has executed a search query of “laptop charger” via the search component 309 to discover relevant results 312. Previously, the user has established a delivery speed preference of “within one hour” via the user interfaces 100a (FIG. 1), 100b (FIG. 3A) or another user interface. Accordingly, the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address}; and
generate the user interface to include at least one of: an estimated delivery date or an indication of whether the date threshold can be satisfied to be provided for presentation via the user interface {Mueller, see at least: fig 1; figs 3A-3F; [0038] In the user interface 100c, a user has executed a search query of “laptop charger” via the search component 309 to discover relevant results 312. Previously, the user has established a delivery speed preference of “within one hour” via the user interfaces 100a (FIG. 1), 100b (FIG. 3A) or another user interface. Accordingly, the items 224 (FIG. 2) and results 312 that are presented are customized for this delivery speed preference. Each of the results 312 that are shown are available for delivery within one hour to the specified address.
Although disclosing a device comprising one or more memories and one or more processors that can determine shipping speeds for a desired item to a desired location within a designated timeframe, Mueller does not disclose:
detect that the user interface, before presentation by the device, is associated with an entity; and
insert, based on the presentation information, code into a document object model of the user interface, wherein the code causes an indication.
However, Li teaches:
detect that the user interface, before presentation by the device, is associated with an entity {Li, see at least: fig 1, #160; fig 5, #535, 540; [6:15-19] the respective host Web browsers obtain and present Web pages from one or more other Web sites; [8:46-54] automatic identification of one or more subject areas related to a group of information may include parsing text-based information … examining a Document Object Model or other metadata associated with an HTML-based and/or XML-based group of information, analyzing a URL or other information about a source of the information; [3:49-56] some or all of the interactions to access the restricted functionality may be made available by the restricted functionality access provider system to users directly via the information presented by the presentation program, such as… options that are dynamically added before the information is presented to the user (e.g., as the information is loaded for initial presentation)}; and
insert, based on the presentation information, code into a document object model of the user interface, wherein the code causes an indication {Li, see at least: figs 2A-2E; [19:1-7] the Web browser extension program of FIGS. 2A-2E, may access a document object model (DOM) associated with the Web page being displayed, and insert one or more HTML elements (e.g., DIVs, SPANs, links, paragraphs, tables, etc.) and/or other types of information (e.g., text) corresponding to the restricted functionality information into the DOM; [26:18-25] the routine receives an indication 420a that a page has been loaded and displayed in block 420 of routine 400. The indication 420a may be received by the routine 450 in various ways in various embodiments. For example, in some embodiments, the indication 420a may be based on an event that triggers a registered event callback, such as an event indicating that a page has loaded}.
It would have been obvious for one having ordinary skill in the art to combine the desired item search based on shipping options of Mueller with the code insertion of Li in order to facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]).

Regarding claims 22-27, claims 22-27 are directed to a client device, dependent from claim 21. Claims 22-27 recite limitations that are parallel in nature to those limitations recited for claims 2-3, which are directed to a non-transitory computer readable medium dependent from claim 1, and claims 10-13, which are directed to a method dependent from claim 9. Therefore, claims 22-27 are rejected for the same reasons set forth for claims 2-3, 11, 10, 12, and 13, respectively.


Response to Arguments
With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments have rendered the rejections moot. Therefore, the rejections are hereby withdrawn.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 12 of the Remarks, Applicant argues “independent claims 1, 9, and 21, and the claims that depend thereon, are patentable over the cited sections of the applied references” because “the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least ‘detect that a user interface, before presentation by the client device, is associated with an entity, that is associated with one or more delivery estimates to be provided for presentation, based on information associated with user interface.” While Examiner agrees that the sections cited in the previous Office Action dated February 18, 2022 do not refer to Applicant’s amended limitations, Examiner disagrees with Applicant that Mueller in view of Li does not teach all of the amended claim limitations.
During patent examination, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Mueller discloses a user interface operated on a client device that displays shipping options based on an associated store entity (Mueller: fig 2; [0015]-[0022]), and Li teaches a browser extension that, before presentation to the user, detects a user interface that is associated with an online entity (Li: figs 1, 2A-2F, 5; [3:49-56]). Li is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate the browser extension in the non-transitory computer-readable medium, method, and client device of Mueller, and modifying Mueller to include the elements of Li would be obvious because it would facilitate access of users of computing systems to restricted functionality or other functionality that is not currently available (Li, see: [2:26-29]). Therefore, the rejection is maintained.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gnech et. al. (GB 2507882 A) was used to understand other methods for detecting web page information using the document object model, particularly in analyzing web page integrity prior to rendering the web page for display.
Scholl et. al. (US 20130103538 A1) was used to understand other ways that the document object model of a webpage can facilitate online transactions.
 Deogun et. al. (2002 NPL) discusses methods for constructing and editing HTML structures for webpages. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
                                                                                                                                                                                                     /ALLISON G WOOD/Primary Examiner, Art Unit 3625